t c summary opinion united_states tax_court michael e and laura a taylor petitioners v commissioner of internal revenue respondent docket no 12423-04s filed date ronald w blasi and michael l p jacobs specially recognized for petitioners brenda m fitzgerald for respondent powell special_trial_judge this case was heard pursuant to section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue reviewable by any other court and this opinion should not be cited as authority the term petitioner refers to michael e taylor respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a penalty under sec_6662 of dollar_figure the issues are whether petitioners are entitled to a dependency_exemption deduction for petitioner’s minor child from a previous marriage whether petitioners are entitled to a child_tax_credit whether petitioners are entitled to an additional_child_tax_credit whether petitioners are entitled to the earned_income_tax_credit and whether petitioners are liable for the sec_6662 penalty petitioners resided in stockbridge georgia at the time the petition was filed background petitioner and laura f jenkins mrs jenkins divorced on date and are the parents of two minor children they lived apart during all of with mrs jenkins residing in henry county and petitioner residing in clayton county together they provided over one-half of their children’s support for in an order establishing joint legal and physical custody custody order set forth a week on week off custody schedule starting with an exchange on sunday pincite p m the custody order left the details regarding custody on holidays and school vacations up to petitioner and mrs jenkins to work out on their own the terms of the custody order provide that as long as mrs jenkins lives in henry county her home will be the children’s primary residence the custody order also provides that if mrs jenkins were to move into clayton county from henry county her home would still be the children’s primary residence if mrs jenkins were to move somewhere other than henry county or clayton county the custody order states that petitioner’s home in clayton county would become the children’s primary residence mrs jenkins lived in henry county during all of there is no mention of dependency_exemption deductions in either the divorce decree or the custody order petitioner claimed a dependency_exemption deduction for one of his children on hi sec_2002 federal_income_tax return petitioner contends that this was done in accordance with an oral agreement he had with mrs jenkins mrs jenkins claimed dependency_exemption deductions for both children on her federal_income_tax return respondent issued a notice_of_deficiency to petitioners for the year at issue on date petitioner asserts that he had actual physical custody of both children for a greater portion of than mrs jenkins did and therefore he was the custodial_parent for in this regard petitioner presents the testimony of a neighbor his mother and petitioner laura a taylor to support his claim that he had physical custody of both children for to percent of the year in issue petitioner asserts that mrs jenkins’s home was the children’s primary residence in only for purposes of keeping the children enrolled in their current school district dependency_exemption deduction discussion sec_151 and sec_152 provide that an individual taxpayer is entitled to deduct an exemption for a minor child if the taxpayer provides over half of the support for the child under sec_152 in the case of a minor child whose parents are divorced separated under a written_agreement or who have lived apart at all times during the last months of the calendar_year and together provide over half of the support for the minor child the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor child petitioner and mrs jenkins lived apart at all times during and together they provided over half of their children’s support custody under sec_152 is determined by the terms of the most recent decree of divorce separate_maintenance custody decree or written_separation_agreement sec_1 b income_tax regs if any such instrument is silent as to custody has its validity questioned or awards split or joint custody then the parent who has custody for the greater portion of the calendar_year will be the custodial_parent id a noncustodial_parent may be entitled to the dependency_exemption deduction if one of three exceptions in sec_152 is satisfied the only exception relevant to this case is sec_152 sec_152 provides that a child shall be treated as having received over half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date further provides the written declaration may be made on a form to be provided by the service for this purpose temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 petitioner does not claim that he satisfies the requirements of sec_152 however he cites several cases where the court has looked to where the child resided in determining which parent had physical custody for purposes of sec_152 otmishi v commissioner tcmemo_1980_472 dumke v commissioner tcmemo_1975_91 affd without published opinion 524_f2d_1230 5th cir in those cases even if the custody decree granted legal custody to one parent under circumstances not present in this case the court held that the parent was not entitled to a dependency_exemption deduction as an initial matter petitioner has not presented evidence such as a detailed log or diary showing that he had actual care and custody of the children for a greater portion of than mrs jenkins and mrs jenkins’s calendar of events seems contrary to petitioner’s position we cannot determine from this record that the children resided with petitioner for a greater portion of more importantly even if petitioner submitted evidence of a detailed log or diary of the time spent with his children in we do not agree that petitioner was the custodial_parent for for purposes of sec_152 the terms of the state custody order clearly state that the primary residence of the children is with mrs jenkins provided she resides in henry county and during all of she did counting days of the physical whereabouts of children when the terms of the custody order provides for the primary residence is not necessary we decline the invitation to count days and hours of physical custody in the context of a functioning cooperative joint custody arrangement petitioner was not the custodial_parent for under sec_152 see wooten v commissioner tcmemo_2000_54 child tax_credits sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined as an individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 petitioners are not entitled to claim a dependency_exemption deduction under sec_151 therefore they are also not entitled to the child tax_credits respondent’s disallowance of the child tax_credits is sustained earned_income_credit respondent disallowed the earned_income_credit claimed for petitioner’s child subject_to limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 an eligible_individual is an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and is a son or daughter of the taxpayer sec_32 b petitioner has not shown that his home was the child’s principal_place_of_abode for more than one-half of petitioner is not an eligible_individual with a qualifying_child respondent’s disallowance of the earned_income_credit is sustained accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 respondent has met his burden of production with respect to petitioners’ substantial_understatement of income for the year at issue sec_7491 petitioner contends that he is not liable for the accuracy-related_penalty because he is the custodial_parent under sec_152 for the year in issue and is entitled to the dependency_exemption deduction generally a taxpayer may avoid the imposition of the accuracy-related_penalty if there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances and the extent to which the taxpayer attempted to assess the proper tax_liability sec_1_6664-4 income_tax regs see also 85_tc_934 stubblefield v commissioner tcmemo_1996_537 we find petitioner’s claim of the dependency_exemption deduction was in good_faith but based on a mistaken view of the law petitioner consistently asserted that he had custody of both of his children for the greater portion of the calendar_year respondent’s determination of the accuracy-related_penalty under sec_6662 is not sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent as to the deficiency and for petitioners as to the penalty under sec_6662
